       Case 1:20-cv-00166-DMT-CRH Document 9 Filed 11/10/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Tanner C. Schleve,                  )
                                    )    ORDER FOR MID-DISCOVERY
             Plaintiff,             )    STATUS CONFERENCE
                                    )
       vs.                          )
                                    )
BNSF Railway Company, a Delaware    )
corporation,                        )
                                    )    Case No. 1:20-cv-166
             Defendant.             )
______________________________________________________________________________

       A mid-discovery status conference will be held before the magistrate judge on February 9,

2021, at 9:00 a.m. The conference will be conducted via telephone conference. To participate in

the conference, counsel shall call the following number and enter the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

       IT IS SO ORDERED.

       Dated this 10th day of November, 2020.


                                            /s/ Clare R. Hochhalter
                                            Clare R. Hochhalter, Magistrate Judge
                                            United States District Court
